DETAILED ACTION
Claims 1-20 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 13 and 15-18 of U.S. Patent No. 11212125. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover substantially the same subject matter and recite similar limitations. 
Regarding claims 1, 13 and 14, claims 1, 13 and 14 of the instant application correspond to claims 1, 16 and 17 of U.S. Patent No. 11212125. See the table below.

Instant application
U.S. Patent No. 11212125
Claim 1.  A computer program product for virtual machine management with respect to a shared pool of configurable computing resources, the computer program product comprising a computer
readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising:

identifying, with respect to a set of virtual machines which share a resource on a first compute node, a set of virtual machine weight values which indicates a set of utilization shares of the resource by the set of virtual machines wherein the resource includes a processor capacity
remainder on the first compute node;

identifying, with respect to the set of virtual machines on the first compute node, a set of virtual machine priority values which indicates a relative status arrangement for the set of virtual machines;

determining, using both the set of virtual machine weight values and the set of virtual machine priority values, to migrate a first virtual machine of the set of virtual machines from the first compute node to a second compute node; and

migrating the first virtual machine of the set of virtual machines from the first compute node to the second compute node.	
Claim 1. A computer-implemented method for virtual machine management with respect to a shared pool of configurable computing resources, the method comprising:








identifying, with respect to a set of virtual machines which share a resource on a first compute node, a set of virtual machine weight values which indicates a set of utilization shares of the resource by the set of virtual machines, wherein the resource includes a processor capacity remainder on the first compute node;

identifying, with respect to the set of virtual machines on the first compute node, a set of virtual machine priority values which indicates a relative status arrangement for the set of virtual machines;

determining, using both the set of virtual machine weight values and the set of virtual machine priority values, to migrate a first virtual machine of the set of virtual machines from the first compute node to a second compute node; and

migrating the first virtual machine of the set of virtual machines from the first compute node to the second compute node.

Claim 13. A system for logical partition management with respect to a shared pool of configurable computing resources, the system comprising: a memory having a set of computer readable computer instructions, and a processor for executing the set of computer readable instructions, the set of computer readable instructions including:

identifying, with respect to a set of logical partitions which share a resource on a first compute node, a set of logical partition weight values which indicates a set of utilization shares of the resource by the set of logical partitions, wherein the resource includes a processor capacity
remainder on the first compute node;

identifying, with respect to the set of logical partitions on the first compute node, a set of logical partition priority values which indicates a relative status arrangement for the set of logical partitions;

determining, using both the set of logical partition weight values and the set of logical partition priority values, to migrate a first logical partition of the set of logical partitions from the first compute node to a second compute node; and

migrating the first logical partition of the set of logical partitions from the first compute node to the second compute node. 
Claim 1. A computer-implemented method for virtual machine management with respect to a shared pool of configurable computing resources, the method comprising:




identifying, with respect to a set of virtual machines which share a resource on a first compute node, a set of virtual machine weight values which indicates a set of utilization shares of the resource by the set of virtual machines, wherein the resource includes a processor capacity remainder on the first compute node;

identifying, with respect to the set of virtual machines on the first compute node, a set of virtual machine priority values which indicates a relative status arrangement for the set of virtual machines;

determining, using both the set of virtual machine weight values and the set of virtual machine priority values, to migrate a first virtual machine of the set of virtual machines from the first compute node to a second compute node; and

migrating the first virtual machine of the set of virtual machines from the first compute node to the second compute node.

Claim 14. A computer-implemented method for logical partition management with respect to a shared pool of configurable computing resources, the method comprising:

identifying, with respect to a set of logical partitions which share a resource on a first compute node, a set of logical partition weight values which indicates a set of utilization shares of the resource by the set of logical partitions, wherein the resource includes a processor capacity
remainder on the first compute node;

identifying, with respect to the set of logical partitions on the first compute node, a set of logical partition priority values which indicates a relative status arrangement for the set of logical partitions;

determining, using both the set of logical partition weight values and the set of logical partition priority values, to migrate a first logical partition of the set of logical partitions from the first compute node to a second compute node; and

migrating the first logical partition of the set of logical partitions from the first compute node to the second compute node.
Claim 1. A computer-implemented method for virtual machine management with respect to a shared pool of configurable computing resources, the method comprising:

identifying, with respect to a set of virtual machines which share a resource on a first compute node, a set of virtual machine weight values which indicates a set of utilization shares of the resource by the set of virtual machines, wherein the resource includes a processor capacity remainder on the first compute node;

identifying, with respect to the set of virtual machines on the first compute node, a set of virtual machine priority values which indicates a relative status arrangement for the set of virtual machines;

determining, using both the set of virtual machine weight values and the set of virtual machine priority values, to migrate a first virtual machine of the set of virtual machines from the first compute node to a second compute node; and

migrating the first virtual machine of the set of virtual machines from the first compute node to the second compute node.


In addition, claim 1 of the instant application also corresponds to claims 16 and 17 of U.S. Patent No. 11212125. Claim 13 of the instant application also corresponds to claims 16 and 17 of U.S. Patent No. 11212125. Claim 14 of the instant application also corresponds to claims 16 and 17 of U.S. Patent No. 11212125.

Regarding claims 2-12 and 15-20, claims 2-12 and 15-20 of the instant application correspond respectively to claims 18, 2-4, 6-10, 13, 15, 2-4, 6-7 and 15 of U.S. Patent No. 11212125.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2014/0189441, which describes information processing apparatus and server management method;
U.S. PGPub 2010/0306382, which describes server consolidation using virtual machine resource tradeoffs; and
U.S. PGPub 2009/0193122, which describes a method and system for migrating network resources to improve network utilization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443